Title: From Thomas Jefferson to Francis Eppes, 27 June 1821
From: Jefferson, Thomas
To: Eppes, Francis


Dear Frances
Monticello
June 27. 21.
Your letter of May 7. was recieved in due time, and in it you ask my opinion as to the utility of pursuing metaphysical studies. no well educated person should be entirely ignorant of the operations of the human mind, to which the name of metaphysics has been given. there are three books on this subject, Locke’s essay on the human understanding, Tracey’s element of Idiology, & Stewart’s Philosophy of the human mind, any one of which will communicate as much on the subject as is worth attention. I consider Tracy as the most correct Metaphysician living; and I inclose you a small tract of his worth reading because it is short, profound, and treats an interesting question, to wit that on the certainty of human knolege. he prostrates the visions of Malebranche & Barclay and other Sceptics, by resting the question on the single basis of ‘we feel’. with him who denies this basis, there can be no ground of reasoning at all. to pursue the science further is following a Will of the wisp, and a very useless waste of time much better given to sciences more palpable, and more useful in the businesses of life.Tracy’s Review or Commentaries on Montesquieu is the best elementary book on government which has ever been published. being afraid to publish it in France, he sent his manuscript to me in 1809. and I got it translated and published in Philadelphia in 1811. it will be the text-book of the Political lectures of the University.—the buildings of the University (except the library) will all be finished the ensuing winter. towards this object the Legislature permitted an advance of 120.M.D. from the literary fund, but under the name of a loan, taking in pledge our annuity of 15,000D. if it is to be really redeemed by this, many years will be necessary to clear that fund.  it is hoped they will consider it as an appropriation and discharge the annuity within one year after that discharge we may open the institution, as it will require that time to bring our professors into place. mr Watts when here, asked me for a copy of the Report containing the plan of that institution. I did not know then that I had a spare copy. I have since found one, which I inclose for his acceptance with the tender of my great respect.Our family is all well; remember you always, with affection and join me in hoping you will be able to visit us during your next vacation, as they do in assuring you of our  constant attachment.Th: Jefferson